Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  10/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, claim 2 recites the limitation “a drive voltage” in line 2. It is not clear if “a drive voltage” is referring to “a drive voltage” line 7 of claim 1 or it is a new voltage.

Regarding claim 4, claim 4 recites the limitation “a drive voltage” in line 3. It is not clear if “a drive voltage” is referring to “a drive voltage” line 7 of claim 1 or it is a new voltage.

Regarding claim 5, claim 5 recites the limitation “a drive voltage” in line 2. It is not clear if “a drive voltage” is referring to “a drive voltage” line 7 of claim 1 or it is a new voltage.

Regarding Claims 6 – 8, the claims are also rejected for depending on claim 5.


. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al. (DE102012005994A1, hereinafter Tobias) and in view of Yasuda et al. (US20180356845, hereinafter Yasuda). 

Regarding claim 1, Tobias teaches a drive circuit that receives an input piezo control signal, and outputs to the piezo actuator a drive voltage that corresponds to the input piezo control signal; and (The invention relates to a piezoelectric drive for a valve, which includes a piezo element (or piezo actuator) and a control stage for providing a control signal for operating the piezo element, [0001], lines 14-15)

 a leakage current detector that, in a state in which the drive circuit is outputting as the drive voltage to the piezo actuator a voltage that is equal to or greater than a maximum rated voltage that drives the valve body to the fully closed position or the fully open position, detects leakage current from the piezo actuator, (Since both the piezo element PA and the reference capacitance CREF have resistive components RPA, RREF (Figure 2), albeit with high resistance, a leakage current IL occurs at a third
node P3, which changes the measurement result for the charge present on the piezo element PA over time due to an electrical drift occurring at the third node P3.  Another source for the leakage current IL is the measuring circuit itself, [0034], lines 374-378. The actuator voltage UPA increases from a value identical to zero to a value close to 40 V. Because of the leakage current IL occurring between the first node P1 and the third node P3, the voltage UPA dropping across the piezo element PA drifts by a value ΔUPA1 over the course of time t, [0036], lines 396-399, Figure 2).

wherein, in a state in which the leakage current detector is detecting leakage current from the piezo actuator or in a state immediately prior to the leakage current detector detecting leakage current from the piezo actuator, (the electrical drift occurring at the third node is caused, among other things, by the leakage currents occurring at the piezo element (piezo actuator) and/or the reference capacitance, [0012], lines 139-141, Figure 2)

 a fluid is flowing between the valve seat and the valve body (Depending on the position of the piezo element PA, a fluidic connection is released between the channels K1 and K2 (as shown in FIG. 8) or between the channels K1 and K3, [0050], lines 570-572, Figure 9).

Tobias is silent on a piezo valve comprising: a valve seat; a valve body that is provided so as to be able to move between a fully closed position at which the valve body is in contact with the valve seat, and a fully open position; a piezo actuator that drives the valve body; 

Yasuda teaches a piezo valve comprising: a valve seat; a valve body that is provided so as to be able to move between a fully closed position at which the valve body is in contact with the valve seat, and a fully open position; a piezo actuator that drives the valve body; (the fluid control valve includes: a valve seat surface; a valve body adapted to contact with and separate from the valve seat surface; and an actuator adapted to drive the valve body, [0022], lines 8-11, Figure 1-2).

Tobias is analogous to the claimed invention because it is pertinent to the claim invention a piezo valve capable of minimizing electrical drift and mechanical creep using 
measured parameters and adjusting compensating resistors with the benefits of piezo valve accurate position determination, simplification of control electronics and cost effective (Tobias, [0015], lines 183-187). Yasuda is considered analogous to the claimed invention because it pertains to a fluid control device or valve configured to reduce moving speed of the valve body just before the valve body contacts the valve seat with the benefits of high sealing and preventing the valve damage, (Yasuda, [0024]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobias piezo valve to incorporate Yasuda’s fluid control device teaching with the benefits of improve valve control and accurate measurement of valve position.

Regarding claim 2, the combination of Tobias and Yasuda teaches the piezo valve according to claim 1, Tobias further teaches the piezo valve according to claim 1, wherein the leakage current detector detects leakage current in a state in which the drive circuit is outputting a drive voltage that is larger than the maximum rated voltage for a predetermined length of time (Figure 3b shows an actuator voltage UPA dropping across the piezo element PA on the same time scale. In a first case, the actuator voltage UPA increases from a value identical to zero to a value close to 40 V. Because of the leakage current IL occurring between the first node P1 and the third node P3, the voltage UPA dropping across the piezo element PA drifts by a value ΔUPA1 over the course of time t, Figure 3)

Regarding claim 3, the combination of Tobias and Yasuda teaches the piezo valve according to claim 1,Tobias further teaches  wherein the drive circuit comprises: an amplifier that amplifies the input piezo control signal, and outputs the amplified piezo control signal to the piezo actuator as the drive voltage; and a first switching element that is provided between the piezo actuator and the ground, and the leakage current detector comprises: a second switching element that is provided in parallel with the first switching element; Page 15 - APPLICATION; Docket No. KKI20314a detection resistor that is provided in series with the second switching element, and is formed so as to receive an inflow of the leakage current when the first switching element is in an OFF state and the second switching element is in an ON state; and a first voltage detection unit that detects a voltage generated in the detection resistor. (Figure 2 shows a simplified circuit diagram of the wiring of a piezo element PA and a reference capacitance CREF connected in series with it in a known piezoelectric drive 2. Since, both the piezo element PA and the reference capacitance CREF have not only a capacitive but also a resistive component, these two elements are represented in the equivalent circuit diagram by a corresponding capacitance CPA, CREF and a resistor RPA and RREF connected in parallel.  The piezo element PA and the reference capacitance CREF are coupled to a first and second supply voltage level U1, U2 of a control stage (not shown) via the first node P1 and the second node P2. The voltage UPA dropping across the piezo element PA is tapped off with the aid of a measuring circuit that essentially works without current and has high input resistances RM+, RMM and RM–. The voltage UPA dropping across the piezo element PA can be tapped using the high-impedance resistors RM+ and RMM. The voltage UREF dropping across the reference capacitance CREF is tapped using the high-impedance resistors RMM and RMM–. Since both the piezo element PA and the reference capacitance CREF have resistive components RPA, RREF, albeit with high resistance, a leakage current IL occurs at a third node P3, which changes the measurement result for the charge present on the piezo element PA over time due to an electrical drift occurring at the third node P3, [0034], lines 361-377, Figure 2).

Regarding claim 4, the combination of Tobias and Yasuda teaches the piezo valve according to claim 3, Tobias further teaches the piezo valve further comprising: a first diagnosis timing control unit that, in a case in which the drive circuit is outputting a drive voltage equal to or greater than the maximum rated voltage, sets the first switching element to OFF, and sets the second switching element to ON. The setpoint voltage USOLL can be an analog control voltage or a digital signal. Typically, such a desired value is fed to a microcontroller, which in turn controls a control stage not shown in FIG. Based on the setpoint voltage USOLL, the control stage controls or regulates the size of the first and second supply voltage level U1, U2, which ensures the deflection of the piezo element PA, [0036], lines 386-390, Figure 3a. The piezo element PA and the reference capacitance CREF are coupled to a first and second supply voltage level U1, U2 of a control stage (not shown) via the first node P1 and the second node P2. The voltage UPA dropping across the piezo element PA is tapped off with the aid of a measuring circuit that essentially works without current and has high input resistances RM+, RMM and RM–. The voltage UPA dropping across the piezo element PA can be tapped using the high-impedance resistors RM+ and RMM. The voltage UREF dropping across the reference capacitance CREF is tapped using the high-impedance resistors RMM and RMM–, [0034], lines 367-371, Figure 2).

Regarding claim 5, the combination of Tobias and Yasuda teaches the piezo valve according to claim 1, 
Tobias is silent on piezo valve further comprising a capacitance detector that, in a state in which the drive circuit is not outputting a drive voltage to the piezo actuator, detects a capacitance of the piezo actuator.

Yasuda further teaches piezo valve further comprising a capacitance detector that, in a state in which the drive circuit is not outputting a drive voltage to the piezo actuator, detects a capacitance of the piezo actuator (the fully closing command reception part 24 inputs a value of zero to the voltage control part 22 as the opening level command (Step S2, Figure 5). As a result, the voltage control part 22 outputs the voltage command signal so as not to apply voltage to the piezo actuator 19, and the discharge of charges accumulated in the piezo actuator 19 is started (Step S3, Figure 5) [0057], lines 4-10, Figure 6a).

Tobias is analogous to the claimed invention because it is pertinent to the claim invention a piezo valve capable of minimizing electrical drift and mechanical creep using 
measured parameters and adjusting compensating resistors with the benefits of piezo valve accurate position determination, simplification of control electronics and cost effective (Tobias, [0015], lines 183-187). Yasuda is considered analogous to the claimed invention because it pertains to a fluid control device or valve configured to reduce moving speed of the valve body just before the valve body contacts the valve seat with the benefits of high sealing and preventing the valve damage, (Yasuda, [0024]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobias piezo valve to incorporate Yasuda’s fluid control device teaching with the benefits of improve valve control and accurate measurement of valve position.

Regarding claim 6, the combination of Tobias and Yasuda teaches the piezo valve according to claim 5, Tobias further teaches the piezo valve wherein the capacitance detector supplies a test current to the piezo actuator for a predetermined length of time, and detects the capacitance of the piezo actuator based on a voltage change over that time. (a compensation current flows in or out of or to the third node via the compensation resistor, so that a specifically selected electrical drift is established between the first node and the third node, [0013]157-161.The sum of the currents flowing to or from the third node P3 should be identically zero. In other words, these currents should be selected in such a way that the leakage current IL is identically zero. Thus, the following applies: IQ = IREF + IMM - IPA, where IQ is the current flowing through the compensation resistor RQ, IREF is the current flowing through the resistive part of the reference capacitance CREF, IMM is the current flowing through the high-impedance resistor RMM, and IPA is the current flowing through the ohmic part of the piezo element PA flowing current is. The following relationship results from this by transformation: Q=UREFRREF +UREF RMM +UPA RPA the magnitude of the current IQ flowing through the reference resistor RQ results from this relationship, since the magnitudes for RREF, RMM and RPA are known and the magnitudes UREF and UPA can be measured using the measuring circuit).

Regarding claim 7, the combination of Tobias and Yasuda teaches the piezo valve according to claim 5, Tobias further teaches, wherein the capacitance detector comprises: a current supply unit that supplies a test current to the piezo actuator; and a second voltage detection unit that detects a change in a voltage applied to the piezo actuator. (Figure 8 a piezo element PA and a reference capacitance CREF are connected in series between a first node P1 and a second node P in a known manner. The first supply voltage level U1 is present at the first node P1; the second supply voltage level U2 of a control stage 4 (not shown) is present at the second node P2. In the circuit diagram shown, a compensation resistor RQ is
shown both between the first and third node P1, P3 and between the second and third node P2, P3. The position of the compensation resistor RQ is selected as a function of the necessary sign of the compensation current IQ, so that in practice the compensation resistor RQ is only in one position or the other [0046]).
 
Regarding claim 8, the combination of Tobias and Yasuda teaches the piezo valve according to claim 7, Tobias further teaches the current supply unit to output the test current. (a compensation current flows in or out of or to the third node via the compensation resistor, so that a specifically selected electrical drift is established between the first node and the third node, [0013]157-161, Figure 8).

Tobias does not teach the piezo valve comprising: a second diagnosis timing control unit that, in a case in which the drive circuit is not outputting the drive voltage,  

Yasuda further teaches the piezo valve comprising: a second diagnosis timing control unit that, in a case in which the drive circuit is not outputting the drive voltage, (the fully closing command reception part 24 inputs a value of zero to the voltage control part 22 as the opening level command (Step S2, Figure 5). As a result, the voltage control part 22 outputs the voltage command signal so as not to apply voltage to the piezo actuator 19, and the discharge of charges accumulated in the piezo actuator 19 is started (Step S3, Figure 5) [0057], lines 4-10, Figure 6a). a position update part 26 adapted to update a speed reduction start position where the timing when a speed adjustment part 25 outputs a time constant change command is determined [0083], lines 2-5, Figure 11).

Tobias is analogous to the claimed invention because it is pertinent to the claim invention a piezo valve capable of minimizing electrical drift and mechanical creep using 
measured parameters and adjusting compensating resistors with the benefits of piezo valve accurate position determination, simplification of control electronics and cost effective (Tobias, [0015], lines 183-187). Yasuda is considered analogous to the claimed invention because it pertains to a fluid control device or valve configured to reduce moving speed of the valve body just before the valve body contacts the valve seat with the benefits of high sealing and preventing the valve damage, (Yasuda, [0024]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobias piezo valve to incorporate Yasuda’s fluid control device teaching with the benefits of improve valve control and accurate measurement of valve position.

Regarding claim 9, the combination of Tobias and Yasuda teaches the piezo valve according to claim 1, Tobias further teaches a valve control unit that controls a valve opening of the piezo valve (Figure 9 shows a piezo valve 6 with a piezoelectric drive 2. A control stage 4 is connected to a piezo element PA via leads 8. The control stages are preferably actuated by a microcontroller, not shown, which is integrated into the piezoelectric drive 2, [0050] lines 564-567, Figure 9).
 
Regarding claim 10, Tobias teaches a piezo actuator that drives the valve body, and a drive circuit that receives an input piezo control signal, and outputs to the piezo actuator a drive voltage that corresponds to the input piezo control signal, (The invention relates to a piezoelectric drive for a valve, which includes a piezo element (or piezo actuator) and a control stage for providing a control signal for operating the piezo element, [0001], lines 14-15).

comprising: detecting leakage current from the piezo actuator in a state in which the drive circuit is outputting as the drive voltage to the piezo actuator a voltage that is equal to or greater than a maximum rated voltage that drives the valve body to the fully closed position or the fully open position; (Since both the piezo element PA and the reference capacitance CREF have resistive components RPA, RREF (Figure 2), albeit with high resistance, a leakage current IL occurs at a third node P3, which changes the measurement result for the charge present on the piezo element PA over time due to an electrical drift occurring at the third node P3.  Another source for the leakage current IL is the measuring circuit itself, [0034], lines 374-378. The actuator voltage UPA increases from a value identical to zero to a value close to 40 V. Because of the leakage current IL occurring between the first node P1 and the third node P3, the voltage UPA dropping across the piezo element PA drifts by a value ΔUPA1 over the course of time t, [0036], lines 396-399, Figure 2).

and enabling a fluid to flow between the valve seat and the valve body (Depending on the position of the piezo element PA, a fluidic connection is released between the channels K1 and K2 (as shown in FIG. 8) or between the channels K1 and K3, [0050], lines 570-572, Figure 9) in a state in which leakage current from the piezo actuator is being detected or in a state immediately prior to leakage current from the piezo actuator being detected. (the electrical drift occurring at the third node is caused, among other things, by the leakage currents occurring at the piezo element (piezo actuator) and/or the reference capacitance, [0012], lines 139-141, Figure 2).

Tobias is silent on a method of diagnosing valve comprising: a valve seat; a valve body that is provided so as to be able to move between a fully closed position at which the valve body is in contact with the valve seat, and a fully open position; a piezo actuator that drives the valve body; 

Yasuda teaches a method of diagnosing a piezo valve comprising: a valve seat; a valve body that is provided so as to be able to move between a fully closed position at which the valve body is in contact with the valve seat, and a fully open position; a piezo actuator that drives the valve body; (the fluid control valve includes: a valve seat surface; a valve body adapted to contact with and separate from the valve seat surface; and an actuator adapted to drive the valve body, [0022], lines 8-11, Figure 1-2).

Tobias is analogous to the claimed invention because it is pertinent to the claim invention a piezo valve capable of minimizing electrical drift and mechanical creep using 
measured parameters and adjusting compensating resistors with the benefits of piezo valve accurate position determination, simplification of control electronics and cost effective (Tobias, [0015], lines 183-187). Yasuda is considered analogous to the claimed invention because it pertains to a fluid control device or valve configured to reduce moving speed of the valve body just before the valve body contacts the valve seat with the benefits of high sealing and preventing the valve damage, (Yasuda, [0024]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobias piezo valve to incorporate Yasuda’s fluid control device teaching with the benefits of improve valve control and accurate measurement of valve position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gottlieb et al. (US 20080218027 A1, hereinafter Gottlieb) invention describes a circuit for controlling a piezoelectric or electrostrictive actuator in respect of its structure and a method for controlling a piezoelectric or electrostrictive actuator with such a circuit can be simplified, whereby in particular a reduction in costs and if applicable an adaptation to reduced requirements should be enabled. According to an embodiment, a circuit for controlling a piezoelectric or electrostrictive actuator comprises an upstream driver stage serving to provide a control signal for driving the actuator, and a reference capacitor connected in series downstream of the actuator for measuring a charge of the actuator. The output variable is a voltage which is proportional to the actuator charge. The voltage is guided to an AID-converter and is processed further in a digital manner or guided directly to an analogue controller.

Mizuuchi (US 7,015,621 B2) The invention relates to a piezoelectric actuator device that enables hysteresis of the amount of displacement in the piezoelectric actuator to be reduced, enables the system configuration to be simplified, and for which a high voltage need not be applied. A first circuit comprises a piezoelectric actuator element and a first resistor circuit, and the piezoelectric actuator element and first resistor circuit are connected in parallel. A second circuit comprises a capacitor circuit and a second resistor circuit, and the capacitor circuit and second resistor circuit are connected in parallel. The first circuit and second circuit are connected in series to form a series circuit, and both ends of that series circuit are led to a pair of input terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/15/2022